                            Cypress Insurance Company v. SK Hynix America, Inc.
                                               C17-467 RAJ


            Court’s Rulings on Hynix’s Objections to Cypress’ Deposition Designations (Dkt. # 239-1)

                                                 BRIAN TOBEY

 PAGE /      NATURE OF
                                       REASON                          RESPONSE                   COURT’S RULING
  LINE       OBJECTION
16:1-17:8   Foundation        As outlined in Hynix’s           Mr. Tobey is no longer a          SUSTAINED without
28:2-                         General Objection, Hynix         Microsoft employee. He has        prejudice. Witness has
29:13;                        objects to the use of any part   informed counsel that he will     not shown to be
31:11-                        of Mr. Tobey’s testimony         be in California at his second    unavailable under Rule
32:7;                         because Cypress has failed to    home during March. He was         32(a)(4). Cypress has
33:14-                        establish that Mr. Tobey is      available for live testimony      not shown that it was
34:21;                        unavailable under the Federal    on the February dates before      unable to procure the
44:14-24;                     Rules of Civil Procedure         Hynix moved for a                 witness’s attendance by
48:16-24;                     (“Rule”) 32(a)(4), the use of    continuance. We are still         subpoena when the
52:23-                        deposition testimony in court    trying to convince him to         change in trial date
54:13;                        proceedings in lieu of live      agree to travel to Seattle to     occurred on January 18.
55:14-                        testimony. Mr. Tobey is          testify live during the week      Dkt. # 152. Cypress has
57:12;                        former employee of Microsoft     of March 18th and have kept       also not demonstrated
62:3-17;                      and a resident of Washington     Hynix updated. However,           that Tobey would not
66:24-                        and resides within               for now, we are advised he is     voluntarily testify.
67:18;                        approximately 20 miles of this   out-of-state and not subject to
68:19-                        Court. Fed R. Civ. Proc.         subpoena.
69:18;                        32(a)(4)(B). Cypress has
                              neither indicated nor            All pre-fire conduct
                              established (1) that Cypress     testimony should be subject
                              was unable to “procure the
PAGE /   NATURE OF
                               REASON                          RESPONSE                COURT’S RULING
 LINE    OBJECTION
                     witness’s attendance by           to Court’s limiting
                     subpoena” (i.e., no evidence      instruction.
                     of an attempt to serve Mr.
                     Tobey), (2) that Mr. Tobey is   The witness has personal
                     now deceased, or (3) that he is knowledge of the subject of
                     ill or imprisoned. Fed. R. Civ. testimony and hence has
                     Proc. 32(a)(4)(A), (C)-(D).     appropriate foundation. He
                     Thus, the Court must exclude    testified that at the time he
                     the use of Mr. Tobey’s          was corporate vice-president
                     deposition testimony.           of all manufacturing and
                                                     supply chain hardware
                     In general, no foundation has operations (Tobey 6:14-15)
                     been laid from Mr. Tobey’s      and that the oversight of the
                     testimony. And it is unclear if Hynix account was under his
                     he is testifying as to what his control (Tobey 6: 16-22).
                     subordinates reported to him
                     as opposed to his personal      Further, the witness testified
                     knowledge.                      to specific details of
                                                     discussions with Hynix
                     Additionally, Mr. Tobey         leading up to the 9th
                     testified that he did not       Amendment.
                     personally oversee the Hynix      Q.    And do you know why
                     account and had never             Microsoft didn’t have a back-
                     reviewed the Ninth                up supplier?
                     Amendment until the day
                     before his deposition. Fed. R.    A.     …we had meetings
                     Evid. 602, 701.                   with Hynix. We explained
                                                       the vulnerability of the
PAGE /   NATURE OF
                               REASON                       RESPONSE                 COURT’S RULING
 LINE    OBJECTION
                     Q. Okay. And at the time       launch. We explained the
                     you left Microsoft, did you    reliance we would have on
                     oversee the SK Hynix           them. And they told us it
                     account?                       wouldn’t be a problem.
                     A. Yeah.                       (Tobey 15:8-14)
                     Q. Okay.
                     A. Somebody working for me     Also, Hynix’s counter-
                     did.                           designations include
                     Q. Okay. But ultimately that   questions to Brian Tobey
                     –                              about the limited number of
                     A. Reported up to me.          back-up suppliers and their
                     (Tobey, Brian, 6:16-6:22)      relationship with Hynix
                                                    (Tobey 20:5-22) and his
                     A: I haven't read this         knowledge of the
                     contract. You guys will have   qualifications of the Hynix
                     to. I'm sure it's in there.    chip for the Xbox.. Hynix
                     (Tobey, Brian, 28:21-22)       can’t argue on one hand that
                                                    Tobey has insufficient
                     Q. Okay. And did you           personal knowledge of the
                     negotiate the Amendment        relationship with Hynix and
                     Nine to the Microsoft/SK       then, on the other, attempt to
                     Hynix contract?                elicit testimony about other
                     A. I don't even know what      options for the Xbox launch.
                     Amendment Nine is until I
                     saw it yesterday. I did not    Similarly, with respect to the
                     negotiate . . . Amendment      9th Amendment, Hynix has
                     Nine.                          designated testimony wherein
                     (Tobey, Brian, 30:3-20)        the witness is asked about the
                                                    pricing terms (Tobey 24:4-7).
PAGE /   NATURE OF
                               REASON                           RESPONSE                COURT’S RULING
 LINE    OBJECTION
                     Q. Okay. So as you sit here        The witness has the proper
                     today, you don't recall any        foundation to testify about
                     specific discussions relating to   typical supply contract terms
                     Micron, SK Hynix, and              and how they operate.
                     Samsung as it related to the
                     chips that ended up in the         Q. The phrase capacity
                     Xbox One?                          commitment does that have
                     A. No.                             any special meaning to you?
                     (Tobey, Brian, 14:12-14:16)
                                                        A. What it means to me is
                     Moreover, Mr. Tobey’s              that they have committed to
                     testimony on Microsoft’s           making the parts that we
                     intent behind certain terms is     require them to make.
                     inadmissible. RSD AAP, LLC         (Tobey 28:2-6)
                     v. Alyeska Ocean, Inc., 190        Q. At a capacity
                     Wash. App. 304, 315 (2015)         commitment of 60 million,
                     (“[E]xtrinsic evidence of a        you would expect the
                     party’s subjective, unilateral,    supplier to be able to supply
                     or undisclosed intent              you 60 million?
                     regarding the meaning of a
                     contract’s terms is                A. Our contracts usually
                     inadmissible.”).                   start with a number and…SK
                                                        Hynix is obligated to the
                                                        forecast we deliver within
                                                        some time period. (Tobey
                                                        28:11-24)

                                                        This witness has described
                                                        typical terms within a
PAGE /   NATURE OF
                     REASON           RESPONSE                 COURT’S RULING
 LINE    OBJECTION
                              Microsoft supply contract
                              and how the forecast process
                              operates. Based upon his
                              role as vice-president of the
                              supply chain operations and
                              his personal experience with
                              this and other contract
                              relationships, this witness
                              clearly has the foundation for
                              this testimony.

                              When asked about whether or
                              not Hynix could allocate
                              under the contract, the
                              witness references specific
                              conversations at meetings
                              with Hynix that he attended;
                              There is proper foundation
                              for this testimony.

                              Q. Did you believe that
                              under the contract between
                              Microsoft and SK, SK was
                              allowed to allocate?

                              A. No. I believe…today
                              that, not only contractually
                              but in verbal agreements,
                              when we told them they were
 PAGE /     NATURE OF
                                  REASON                       RESPONSE               COURT’S RULING
  LINE      OBJECTION
                                                       going to be in a single
                                                       supply, they told me, “you
                                                       will not have a problem”. If
                                                       there’s a problem we will
                                                       make sure you get your
                                                       supply” (Tobey 66:20-67-4).

                                                         This testimony goes right to
                                                         the heart of Microsoft’s
                                                         intentions in entering into the
                                                         contract with Hynix and its
                                                         expectations as to “priority”
                                                         (which is part of the standard
                                                         CPA-a version of which was
                                                         signed with Hynix in 2004).
                                                         The witness should be able to
                                                         testify to what he told Hynix
                                                         in advance, during contract
                                                         discussions.
45:13-16   Foundation;   Hynix repeats its above         Witness is testifying to        SUSTAINED -
           relevance     objection based on Rule 32(a) personal knowledge of which Foundation
                         in its entirety.                companies were receiving
                                                         priority after the Wuxi
                         Additionally, Hynix objects to fire. Hynix has admitted that
                         this testimony because Mr.      Apple had “super-priority”
                         Tobey is testifying as to       and this was clearly made
                         another entity’s state of mind. known to Microsoft when
                         Fed. R. Evid. 602, 701.         Hynix was deciding who
 PAGE /     NATURE OF
                                    REASON                      RESPONSE              COURT’S RULING
  LINE      OBJECTION
                                                           would receive chips after the
                                                           fire.
67:19-68:1 Non-responsive   Hynix repeats its above        After the witness testified as OVERRULED
                            objection based on Rule 32(a) to whether or not Hynix was
                            in its entirety.               allowed to allocate after the
                                                           fire, Hynix asked whether
                            Additionally, Hynix objects to when Hynix made certain
                            this testimony because Mr.     statements (about
                            Tobey did not answer the       guaranteeing Microsoft’s
                            question.                      chip supply) “if the fire was a
                                                           foreseeable event”. The
                                                           witness answered: “as senior
                                                           executives at a major
                                                           corporation they understood
                                                           all the potential ramifications
                                                           of that commitment when
                                                           they made it”. (Tobey 67:19-
                                                           68:1). Hynix may not like
                                                           the answer but it is certainly
                                                           an answer to the question and
                                                           is in no way non-responsive.
             Court’s Rulings on Cypress’ Objections to Hynix’s Counter-Designations (Dkt. # 237-1)



 PAGE /      NATURE OF
                                         REASON                         RESPONSE             COURT’S RULING
  LINE       OBJECTION
14:12-17:8 Subject to          All testimony should be           As outlined in Hynix’s         SUSTAINED
           Limiting            subject to Limiting Instruction   General Objection, Hynix
           Instruction as to   as to pre-fire conduct and        objects to the use of any part
           pre-fire conduct    Hynix additions should be         of Mr. Tobey’s testimony
           and Context         included with plaintiff’s         because Cypress has failed to
                               designation 15:8-25 for           establish that Mr. Tobey is
                               context.                          unavailable under the Federal
                                                                 Rules of Civil Procedure
                                                                 (“Rule”) 32(a)(4), the use of
                                                                 deposition testimony in court
                                                                 proceedings in lieu of live
                                                                 testimony. Mr. Tobey is
                                                                 former employee of
                                                                 Microsoft and a resident of
                                                                 Washington and resides
                                                                 within approximately 20
                                                                 miles of this Court. Fed R.
                                                                 Civ. Proc. 32(a)(4)(B).
                                                                 Cypress has neither indicated
                                                                 nor established (1) that
                                                                 Cypress was unable to
                                                                 “procure the witness’s
                                                                 attendance by subpoena”
                                                                 (i.e., no evidence of an
 PAGE /      NATURE OF
                                          REASON                         RESPONSE                 COURT’S RULING
  LINE       OBJECTION
                                                                attempt to serve Mr. Tobey),
                                                                (2) that Mr. Tobey is now
                                                                deceased, or (3) that he is ill
                                                                or imprisoned. Fed. R. Civ.
                                                                Proc. 32(a)(4)(A), (C)-(D).
                                                                Thus, the Court must exclude
                                                                the use of Mr. Tobey’s
                                                                deposition testimony.
                                                                To the extent that the Court
                                                                permits Mr. Tobey’s
                                                                testimony, Hynix’s response
                                                                is as follows:
                                                                Hynix agrees that all
                                                                testimony should be subject
                                                                to Limiting Instruction No.
                                                                59.
17:9-19:7   Subject to          All testimony should be         Hynix repeats its above           SUSTAINED
            Limiting            subject to Limiting Instruction objection based on Rule
            Instruction as to   as to pre-fire conduct and      32(a) in its entirety.
            pre-fire conduct    Hynix additions should be
            and Context         included with plaintiff’s       To the extent that the Court
                                designation 17:19-19:7 for      permits Mr. Tobey’s
                                context.                        testimony, Hynix’s response
                                                                is as follows:
                                                                Hynix agrees that all
                                                                testimony should be subject
                                                                to Limiting Instruction No.
                                                                59.
 PAGE /     NATURE OF
                                        REASON                          RESPONSE                   COURT’S RULING
  LINE      OBJECTION
20:5-22   Foundation,         Witness had no involvement        Hynix repeats its above           OVERRULED as to
          Context and         in pre-fire discussions with      objection based on Rule           the foundation objection
          subject to          Samsung and Micron (Tobey         32(a) in its entirety.            and otherwise
          Limiting            20:15-22). Further, all           To the extent that the Court      sustained.
          Instruction as to   testimony should be subject to    permits Mr. Tobey’s
          pre-fire conduct    Limiting Instruction as to pre-   testimony, Hynix’s response
                              fire conduct and Hynix            is as follows:
                              additions should be included
                              with plaintiff’s designation      Hynix’s counter-designations
                              20:9-14 for context..             are designed to highlight Mr.
                                                                Tobey’s lack of foundation.
                                                                To the extent that Cypress
                                                                objects to Hynix’s counter-
                                                                designations on the basis of
                                                                foundation, Hynix agrees that
                                                                all such objections should
                                                                apply, which then should be
                                                                applied with equal force to all
                                                                parties.

                                                              Hynix agrees that all
                                                              testimony should be subject
                                                              to Limiting Instruction No.
                                                              59.
25:5-9    Subject to          All testimony should be         Hynix repeats its above             SUSTAINED
          Limiting            subject to Limiting Instruction objection based on Rule
          Instruction as to   as to pre-fire conduct and      32(a) in its entirety.
          pre-fire conduct    Hynix additions should be
          and Context         included with plaintiff’s
 PAGE /    NATURE OF
                                        REASON                        RESPONSE               COURT’S RULING
  LINE     OBJECTION
                              designation 28:2-29:13 for      To the extent that the Court
                              context.                        permits Mr. Tobey’s
                                                              testimony, Hynix’s response
                                                              is as follows:

                                                              Hynix agrees that all
                                                              testimony should be subject
                                                              to Limiting Instruction No.
                                                              59.
28:1-     Subject to          All testimony should be         Hynix repeats its above        SUSTAINED
29:13     Limiting            subject to Limiting Instruction objection based on Rule
          Instruction as to   as to pre-fire conduct and      32(a) in its entirety.
          pre-fire conduct    Hynix additions should be
          and Context         included with plaintiff’s       To the extent that the Court
                              designation 28:2-29:13 for      permits Mr. Tobey’s
                              context.                        testimony, Hynix’s response
                                                              is as follows:

                                                              Hynix agrees that all
                                                              testimony should be subject
                                                              to Limiting Instruction No.
                                                              59.
31:11-    Subject to          All testimony should be         Hynix repeats its above        SUSTAINED
32:12     Limiting            subject to Limiting Instruction objection based on Rule
          Instruction as to   as to pre-fire conduct and      32(a) in its entirety.
          pre-fire conduct    Hynix additions should be
          and Context         included with plaintiff’s       To the extent that the Court
                              designation 31:11-32:7 for      permits Mr. Tobey’s
                              context.
 PAGE /      NATURE OF
                                          REASON                         RESPONSE               COURT’S RULING
  LINE       OBJECTION
                                                                 testimony, Hynix’s response
                                                                 is as follows:

                                                                Hynix agrees that all
                                                                testimony should be subject
                                                                to Limiting Instruction No.
                                                                59.
33:14-      Subject to          All testimony should be         Hynix repeats its above         SUSTAINED
35:15       Limiting            subject to Limiting Instruction objection based on Rule
            Instruction as to   as to pre-fire conduct and      32(a) in its entirety.
            pre-fire conduct    Hynix additions should be
            and Context         included with plaintiff’s       To the extent that the Court
                                designation 33:14-34:21 for     permits Mr. Tobey’s
                                context.                        testimony, Hynix’s response
                                                                is as follows:

                                                                 Hynix agrees that all
                                                                 testimony should be subject
                                                                 to Limiting Instruction No.
                                                                 59.
36:5-37:4   Foundation and      The prejudice outweighs the      Hynix repeats its above        OVERRULED
            calls for a legal   probative value, it is           objection based on Rule
            conclusion. ER      duplicative of other testimony   32(a) in its entirety.
            401 and ER 403.     and answer is nonresponsive
                                to question and otherwise        To the extent that the Court
                                irrelevant. Reason: Witness is   permits Mr. Tobey’s
                                asked about whether a            testimony, Hynix’s response
                                forecast is binding and if he    is as follows:
                                would direct counsel to the
 PAGE /      NATURE OF
                                          REASON                        RESPONSE                  COURT’S RULING
  LINE       OBJECTION
                                contract. Witness answers: “I   Hynix’s counter-designations
                                haven’t read this contract…it   are designed to highlight Mr.
                                was below my pay grade to       Tobey’s lack of foundation.
                                sign”. (Tobey, 36:13-15).       To the extent that Cypress
                                                                objects to Hynix’s counter-
                                                                designations on the basis of
                                                                foundation, Hynix agrees that
                                                                all such objections should
                                                                apply, which then should be
                                                                applied with equal force to all
                                                                parties.

                                                                Hynix agrees that all
                                                                testimony should be subject
                                                                to Limiting Instruction No.
                                                                59.
54:14-22    Subject to          All testimony should be         Hynix repeats its above           SUSTAINED
and 55:8-   Limiting            subject to Limiting Instruction objection based on Rule
13          Instruction as to   as to pre-fire conduct and      32(a) in its entirety.
            pre-fire conduct    Hynix additions should be
            and Context         included with plaintiff’s       To the extent that the Court
                                designation 52:23-54:13 and     permits Mr. Tobey’s
                                55:14-57:12 for context.        testimony, Hynix’s response
                                                                is as follows:

                                                                Hynix agrees that all
                                                                testimony should be subject
                                                                to Limiting Instruction No.
                                                                59.
 PAGE /     NATURE OF
                                       REASON                        RESPONSE               COURT’S RULING
  LINE      OBJECTION
64:2-21   Subject to          All testimony should be         Hynix repeats its above       SUSTAINED
          Limiting            subject to Limiting Instruction objection based on Rule
          Instruction as to   as to pre-fire conduct.         32(a) in its entirety.
          pre-fire conduct
                                                             To the extent that the Court
                                                             permits Mr. Tobey’s
                                                             testimony, Hynix’s response
                                                             is as follows:

                                                             Hynix agrees that all
                                                             testimony should be subject
                                                             to Limiting Instruction No.
                                                             59.
